Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg Decbr. 30th. 1814

Your letter is this moment brought me and Mr Lewis has called at the same time to inform me that Drumond and all his Army are taken God send this may be true we have whispers of Chauncey having forced Sir James to retreat this however is not confirmed and I am in a state of anxiety to know if the letters of to day will say any thing about it
This news will I hope produce a good effect and terminate all the difficulties and even impediment so constantly thrown in your way and you will still have the satisfaction of signing not only an honorable but a glorious peace—
The Ball at Court was very brilliant I had a long conversation with Prince Saltikoff who as well as Mr. Narishkin and Count Maister desired me to recall them to your remembrance the first was very inquisitive about American affairs and much surprized at the effect produced by the publication of the Negociations both in E and A... during Supper we were favoured with the airs Henry 4 and God save the King. Count M’ asked for the Renz des Vache but the Band did not know how to play it and played a Tyrolien air instead The Empressed seeing Lord W. with a plate full of Grayfish told him she had obserdved that the Corps Diplomatic were generally fond of them but particularly the English. this observation gave rise to some good Jokes and our good old friend M. told him that no Nation better understood the use of the Claw. which was completely expressed by the Motion of his hand. I only observed that Diplomats possessed, at least of the advantage of creeping backwards and forwards at pleasure—
I am very glad to hear that you grow fat and not at all afraid of your becoming too much so as I Know that you make more of it than there is real cause for. added to which you know that I think at our time of life fat is very becoming—Mr Charles who is very well informed you that I lay the Cards out to see when you will return. pray tell me what fair Lady it is that takes up so much of your attention? as I understand that it is the fashion of the place and as I know how essential it is to a diplomatic reputation to form this sort of intrigue it is impossible for you to lose so fine an opportunity. do not fancy I am jealous as our amiable and Gallant Mr. G used to say, a woman of my age cannot be jealous, and it is pretty certain that we have no pretention to be so, against the temptations that the world throws in your way, which I am sure are strong and mighty. God Bless and speed you soon to the arms and heart of your faithful Wife
L C A.